NUMBER 13-11-00065-CV

                                        COURT OF APPEALS

                             THIRTEENTH DISTRICT OF TEXAS

                                CORPUS CHRISTI - EDINBURG


                            IN RE ASTEC UNDERGROUND, INC.


                             On Petition for Writ of Mandamus.


                                     MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Perkes
                   Per Curiam Memorandum Opinion1

        Relator, Astec Underground, Inc., filed a petition for writ of mandamus and

emergency motion to stay proceedings in the above cause on February 2, 2011,

seeking to compel the trial court to withdraw its order of January 31, 2011, as well as its

ruling of February 1, 2011, permitting the de-designation of an expert witness.

        The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown itself entitled to the relief sought.



        1
           See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not required
to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
See Tom L. Scott, Inc. v. McIlhany, 798 S.W.2d 556, 558 (Tex. 1990); In re State Farm

Mut. Auto. Ins. Co., 100 S.W.3d 338, 340 (Tex. App.–San Antonio 2002, orig.

proceeding); Lopez v. Martin, 10 S.W.3d 790, 794 (Tex. App.–Corpus Christi 2000, pet.

denied); In re Doctors' Hosp., 2 S.W.3d 504, 506 (Tex. App.–San Antonio 1999, orig.

proceeding); Castellanos v. Littlejohn, 945 S.W.2d 236, 241 (Tex. App.–San Antonio

1997, orig. proceeding). Accordingly, the petition for writ of mandamus and emergency

motion to stay proceedings are DENIED. See TEX. R. APP. P. 52.8(a).


                                                    PER CURIAM




Delivered and filed the
3rd day of February, 2011.




                                             2